IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE PETITION                   §
OF DOMINIQUE TISINGER                           § No. 455, 2016
FOR A WRIT OF MANDAMUS                          §

                           Submitted: September 12, 2016
                            Decided: November 1, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

      This 1st day of November 2016, the Court has considered Dominique Tisinger’s

petition for a writ of mandamus as well as the State=s answer and motion to dismiss.

Tisinger filed this petition requesting that the Superior Court be directed to rule on his

motion for judgment of acquittal and motion for evidentiary hearing and appointment

of counsel. A review of the Superior Court docket in Tisinger’s case reflects that the

Superior Court denied Johnson’s motion on September 15, 2016. Accordingly,

Tisinger’s petition for a writ of mandamus is moot.

      NOW, THEREFORE, IT IS ORDERED that the petition for a writ of

mandamus is DISMISSED as moot.

                                         BY THE COURT:

                                         /s/ James T. Vaughn, Jr.
                                                 Justice